Per Curiam.
On consideration of the motion for a rehearing, Sherwood, C. J., Barclay, Gantt and Macearlane, JJ., are of the opinion that the cause should be remanded for new trial on the question of fact concerning adverse possession; Sherwood, C. J., being of the opinion that the cause should be remanded *424for new trial only as to that part of the strip of land in suit which, has not been inclosed by a fence for ten ye.ars next before the commencement of this suit. Black, Brace and Thomas, JJ., adhere to their former opinion that the judgment should be one of reversal only. Accordingly, the judgment of this court reversing the judgment of the circuit court is modified by remanding the cause for further proceedings according to the principles of law laid down in the former opinion. To. avoid any misunderstanding we again state, and to this we are all agreed, that there is no evidence upon which to give instructions based upon the theory that defendant claimed title only to the true line wherever that might be when ascertained. As to the extent of his claim, the instruction should proceed on the basis that he does and always has claimed title and ownership up to the Krekel line..